DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 30 September 2021 and 14 December 2021. Claim(s) 21-40 is/are presently pending in the application, of which, claim(s) 21, 33, and 40 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 15/988,943 filed on 24 May 2018.

An IDS was received on 30 December 2021 and 18 April 2022. All references have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Tramm on 4 August 2022.

The application has been amended as follows: 

In the claims:

21.	(Currently Amended) A method for providing relevant media content, the method comprising: 
assigning, by a media delivery system having one or more servers,  to 
accessing a playlist database hosted on at least one of the one or more servers, the playlist database storing playlists, each playlists having a playlist description and a list of media content item IDs, the media content item IDs being associated with the media content items;
identifying a plurality of playlists from the playlist database; and
for each of the plurality of playlists:
tokenizing the playlist description into one or more tokenized terms; and
associating each of the media content item IDs in the playlist with tokenized terms by assigning the one or more tokenized terms to each of the media content item IDs in a descriptive search database, wherein at least one media content item ID is assigned at least one tokenized term from more than one of the plurality of playlists; [[and]]
identifying, by the media delivery system, one or more media content items based on the tokenized terms assigned to the media content item IDs in the descriptive search database, wherein at least one identified media content item is identified based on the tokenized terms from more than one playlist being assigned to the at least one media content item ID from more than one of the plurality of playlists; and 
transmitting, from the media delivery system, a media stream for the one or more media content items to a media playback device.

22.	(Previously Presented) The method of claim 21, wherein identifying the plurality of playlists further includes filtering out at least some of the playlists based on the playlist descriptions.

23. 	(Currently Amended) The method of claim 21, wherein assigning to 

24. 	(Previously Presented) The method of claim 23, wherein weighting is performed using term frequency and inverse document frequency (TFIDF).

25.	(Previously Presented) The method of claim 23, further comprising: after weighting the media content items associated with the tokenized terms, generating an inverted index that stores associations between the media content items with the tokenized terms. 

26.	(Previously Presented) The method of claim 21, further comprising: 
	calculating a first term frequency, the first term frequency associated with a frequency of each of the tokenized terms appearing in each of the media content items;  
	calculating a second term frequency, the second term frequency associated with a frequency of each of the tokenized terms appearing in all of the media content items; and
	calculating a relevance score based on the first term frequency and the second term frequency, the relevance score representative of relevancy of each of the tokenized terms to each of the media content items. 

27.	(Previously Presented) The method of claim 26, wherein identifying the one or more media content items is further based, at least in part, on the relevance score.

28. 	(Previously Presented) The method of claim 21, wherein the playlist description includes a playlist title and a descriptive text.

29.	(Previously Presented) The method of claim 28, wherein the descriptive text is obtained from at least one of user reviews, expert reviews, and statistics. 

30.	(Previously Presented)  The method of claim 21, further comprising: 
	retrieving a user profile associated with a user; and
	determining personalized media content items from the identified one or more media content items based on the user profile.

31.	(Previously Presented)  The method of claim 21, further comprising: 
	retrieving a descriptive term lexicon, wherein the playlist description is tokenized into the one or more tokenized terms based on the descriptive term lexicon. 

32.	(Currently Amended) The method of claim 21, further comprising: 
	retrieving metadata of media content items of the playlists, wherein the one or more media content items are identified from the plurality of playlists based in part on the metadata. 

33.	(Currently Amended) A media delivery system for selecting and providing media content responsive to a user query, the media delivery system comprising: 
	one or more servers including: 
at least one processing device; and
at least one data storage device storing instructions executable by the at least one processing device to cause the media delivery system to:
access a playlist database hosted on at least one of the one or more servers, the playlist database storing playlists, each playlists having a playlist description and a list of media content item IDs, the media content item IDs being associated with media content items;
identify a plurality of playlists from the playlist database;
for each of the plurality of playlists:
tokenize the playlist description into one or more tokenized terms; and
associate each of the media content item IDs in the playlist with tokenized terms by assigning the one or more tokenized terms to each of the media content item IDs in a descriptive search database, wherein at least one media content item ID is assigned at least one tokenized term from more than one of the plurality of playlists; [[and]]
identify one or more media content items based on the tokenized terms assigned to the media content item IDs in the descriptive search database, wherein at least one identified media content item is identified based on the tokenized terms from more than one playlist being assigned to the at least one media content item ID from more than one of the plurality of playlists; and 
transmit a media stream for the one or more media content items to a media playback device.

34.	(Previously Presented) The media deliver system of claim 33, wherein to identify the plurality of playlists further includes filtering out at least some of the playlists based on the playlist descriptions.

35. 	(Previously Presented) The media delivery system of claim 33, wherein the instructions further cause the media delivery system to:
for each media content item ID in the plurality of playlists, weight the media content items associated with the tokenized terms, wherein identifying the one or more media content items is based on the tokenized terms and the weighting of the tokenized terms.

36. (Previously Presented) The media delivery system of claim 35, wherein the instructions further cause the media delivery system to: 
after weighting the media content items associated with the tokenized terms, generate an inverted index that stores associations between the media content items with the tokenized terms. 

37. 	(Previously Presented) The media delivery system of claim 33, wherein the instructions further cause the media delivery system to:
	calculate a first term frequency, the first term frequency associated with a frequency of each of the tokenized terms appearing in each of the media content items;  
	calculate a second term frequency, the second term frequency associated with a frequency of each of the tokenized terms appearing in all of the media content items; and
	calculate a relevance score based on the first term frequency and the second term frequency, the relevance score representative of relevancy of each of the tokenized terms to each of the media content items. 

38.	(Previously Presented) The media delivery system of claim 37, wherein the one or more media content items are identified from the plurality of playlists based at least in part on the relevance score. 

39.	(Previously Presented) The media delivery system of claim 33, wherein the instructions further cause the media delivery system to: 
weight the media content items associated with the tokenized terms using term frequency and inverse document frequency (TFIDF).

40.	(Currently Amended) One or more [[A]] non-transitory computer-readable media media delivery system having one or more servers, media delivery system to:
	access a playlist database hosted on at least one of the one or more servers, the playlist database storing playlists, each playlists having a playlist description and a list of media content item IDs, the media content item IDs being associated with media content items;
identify a plurality of playlists from the playlist database;
	for each of the plurality of playlists:
tokenize the playlist description into one or more tokenized terms; and
associate each of the media content item IDs in the playlist with tokenized terms by assigning the one or more tokenized terms to each of the media content item IDs in a descriptive search database, wherein at least one media content item ID is assigned at least one tokenized term from more than one of the plurality of playlists; [[and]]
identify one or more media content items based on the tokenized terms assigned to the media content item IDs in the descriptive search database, wherein at least one identified media content item is identified based on the tokenized terms from more than one playlist being assigned to the at least one media content item ID from more than one of the plurality of playlists; and
transmit a media stream for the one or more media content items to a media playback device.


Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant independent claims are substantially similar enough in scope to those of the parent application that the prior art applied in and prosecution history of the parent application are sufficient to establish the basis for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165